Appeal from an order of the Supreme Court, Queens County, entered May 28, 1979, which fixed the fee of the appellant outgoing attorney at $3,500. Order reversed, with $50 costs and disbursements, and matter remanded to the Supreme Court, Queens County, for a hearing, before a different Justice, on the question of counsel fees. Under the circumstances at bar, it was improper to fix the fee of the outgoing attorney without affording him an opportunity to be heard. Mollen, P. J., Titone, Rabin, Gulotta and Gibbons, JJ., concur.